Title: General Orders, 21 November 1782
From: Washington, George
To: 


                  
                     Head Quarters Newburgh Thursday Novr 21st 1782
                     Parole Norwalk.
                     Countersigns Overton, Pompton.
                  
                  For the day tomorrow Colonel Shepard & Major Scott.For duty tomorrowthe Maryland Detachment.
                  The Commander in chief in consideration of the long and disagreable restraint he has laboured under and the many difficulties which would attend the assembling a General Courtmartial for his trial is pleased to release Captn William McCurdy of the Pennsylvania Line from his arrest to return to his duty—He at the same time thinks proper to declare that Captain William McCurdy is as free of any imputation of misconduct as if his arrest had not taken place, or had been acquitted on the fullest investigation of his case by as General Courtmartial.
               